DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Status of Rejection
The rejections of claim(s) 22 and 26 is/are obviated by applicant’s cancellation. 
All other previous rejections are maintained. 
New grounds of rejection are presented. 

Claims 1-6, 8-17, 21, and 23-25 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)


Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21: The electrode of claim 1 having a conductivity of about 2 to about 49 S/cm is new matter. 

[0025] of the instant PGPub states the following:
"HE" means a high-efficiency mesoporous carbon of the invention. Electrodes made with HE carbon possess a predominately mesoporous structure with a nominal surface area of about 380 m2/g. HE has a formulation of >98% mesoporous carbon with the balance being macroporous carbon. HE was formulated by the inventors using the pore mouth diameter profile method disclosed herein. BET assays did not detect any microporous carbon in HE.
[0075] of the instant PGPub states the following:
3/g. One embodiment of the high-efficiency carbon of the invention has an average pore mouth diameter of 3.4 nm, a thickness of 580 .mu.m, a conductivity of 49 S/cm, a specific surface area of 378 m2/g, and a pore volume of 0.235 cm3/g, and achieves the desired increase in performance (FIG. 4B). Table 1 lists the pertinent material properties for all carbons discussed herein.
It appears that the conductivity of [0075] is for an electrode comprising 98% mesoporous carbon, which is not the same electrode as claim 1. Furthermore, even if [0075] was about claim 1, it appears to only support a conductivity of 49 S/cm with greater than 5 S/cm being an ideal conductivity. However, the paragraph does not appear to support anything outside of 49 S/cm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1-6, 8-17, 21, and 23-25 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of copending Application No. 16/417574 (reference application) in view of Costantino (US 2017/0015559 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 8-17: Claim 1 of 574 claims a carbon electrode used in an electrochemical system, wherein an average pore mouth profile from 70% to 100% mesoporous activated carbon. 

574 does not explicitly teach that the electrode consists of carbon. Costantino teaches a carbon electrode used in an electrochemical system (see e.g. [0014] and [0253] of Costantino), wherein the carbon electrode comprises carbon (see e.g. [0014] and [0192] of Costantino), an average pore mouth diameter of the carbon is in a range of 2 to 10 nanometers (nm) (see e.g. [0212] lines 1-3 of Costantino) and a specific surface area of the carbon is from 400-750 meters2 /gram (m2/g) (see e.g. [0213] of Costantino), achieved with a pore mouth diameter profile from 20% to 80% microporous carbon and from 20-80% mesoporous carbon (see e.g. [0196] of Costantino). Costantino teaches the electrode only contains 500 ppm of non-carbon (see e.g. [0192] lines 10-12 of Costantino). These non-carbon elements are impurities (see e.g. [0216] of Costantino). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to consist of carbon as taught in Costantino because Costantino teaches that electrodes of carbon are suitable for supercapacitors and batteries. 

574 does not claim a specific surface area of the carbon is from 300 to 900 meters2/gram (m2/g). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to use a specific surface area of the carbon of at least 400-750 meters2/gram as taught in Costantino because Costantino teaches this is a suitable surface area for the carbon electrodes claimed in 574. 

Claim 2: Claim 4 of 574 claims carbon electrode used in an electrochemical system, wherein an average pore mouth diameter of the carbon is in the range of 3 to 5 nm 

574 does not claim a specific surface area of the carbon is from 300 to 900 meters2/gram (m2/g). Costantino teaches a carbon electrode used in an electrochemical system (see e.g. [0014] and [0253] of Costantino), wherein the carbon electrode comprises carbon (see e.g. [0014] and [0192] of Costantino), an average pore mouth diameter of the carbon is in a range of 2 to 10 nanometers (nm) (see e.g. [0212] lines 1-3 of Costantino) and a specific surface area of the carbon is from 400-750 meters2 /gram (m2/g) (see e.g. [0213] of Costantino), achieved with a pore mouth diameter profile from 20% to 80% microporous carbon and from 20-80% mesoporous carbon (see e.g. [0196] of Costantino). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to use a specific surface area of the carbon of at least 400-750 meters2/gram as taught in Costantino because Costantino teaches this is a suitable surface area for the carbon electrodes claimed in 574.

Claim 3: Claim 2 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI 

Claim 4: Claim 4 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells.

Claim 5: Claim 3 of 340 in view of Costantino claims the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 0% to 30% microporous activated carbon and from 70% to 100% mesoporous activated carbon.

Claim 6: Claim 4 of 340 in view of Costantino claims the the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 80% to 100% mesoporous activated carbon and from 0% to 20% macroporous activated carbon.

Claim 21: Claim 4 of 340 in view of Costantino claims the carbon electrode has a conductivity of greater than 10 S/cm. 

Claim 23: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 24: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 25: Claim 1 of 340 in view of Costantino claims the carbon electrode includes 85% to 100% mesoporous carbon, which overalsp with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103


Claim(s) 1-6, 8-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 8,828,533 B2). 

Claim 1: Dai discloses a carbon electrode used in an electrochemical system (see e.g. abstract and col 18, lines 3-6 of Dai), wherein the carbon electrode consists of:
carbon (see e.g. abstract of Dai) that has an average pore mouth diameter of the carbon (see e.g. col 3, lines 64-67 of Dai) is in a range of 2 to 50 nanometers (nm), with 2 nm and 10 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai), and 
a specific surface area of the carbon is from 50 to 800 meters2/gram (m2/g) (see e.g. col 8, lines 18-20 of Dai), achieved with a pore mouth diameter profile from 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai). The ranges of Dai overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 2: Dai discloses a carbon electrode used in an electrochemical system (see e.g. abstract and col 18, lines 3-6 of Dai), wherein the carbon electrode consists of:

a specific surface area of the carbon is from 50 to 800 meters2/gram (m2/g) (see e.g. col 8, lines 18-20 of Dai), achieved with a pore mouth diameter profile from 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai) and from 0.1% to 50% macroporous carbon (see e.g. 11-16 of Dai). The ranges of Dai overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 3: Claim 3 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group 

Claim 4: Claim 4 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).

Claim 5: Dai discloses that the carbon has an average pore mouth diameter in the range of 2 to 50 nanometers (nm), with 2 nm and 5 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai) achieved with a pore mouth diameter profile from 0% to 45% microporous activated carbon and from 55% to 100% mesoporous activated carbon (see e.g. col 6, lines 57-62 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside 

The limitation claiming “the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells” is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).
Claim 6: Claim 6 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard 

Claim 8: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 9: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 

Claim 10: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 11: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 12: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 14: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 15: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 16: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 17: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 21: Dai discloses that the carbon electrode has a conductivity of about 0.33-400 S/cm (see e.g. col 9, lines 14-22 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 23: Dai discloses that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 24: Dai discloses that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 25: Dai discloses that the carbon electrode includes 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim(s) 1-6, 8-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 6297293 B1).

Claim 1: Bell discloses a carbon electrode used in an electrochemical system (see e.g. abstract of Bell and col 16, lines 55-64 of Bell), wherein the carbon electrode consists of 
carbon (see e.g. col 156 , lines 67-34 of Bell), 
an average pore mouth diameter of the carbon is in a range of 2 to 1000 nanometers (nm) (see e.g. col 5, lines 59-60 of Bell), and 
a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. 



Bell does not explicitly teach 70-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility. 

Claim 2: Bell discloses a carbon electrode used in an electrochemical system (see e.g. abstract of Bell and col 16, lines 55-64 of Bell), wherein the carbon electrode consists of 
carbon (see e.g. col 156 , lines 67-34 of Bell), 
an average pore mouth diameter of the carbon is in a range of 2 to 1000 nanometers (nm) (see e.g. col 5, lines 59-60 of Bell), and 
2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. 

The ranges of Bell overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Bell does not explicitly teach 85-99% mesoporous carbon and 1-15% macroporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell), which pore sizes ranging from micro to macro size (see e.g. col 5, lines 59-60 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility. 

Claim 3: Claim 3 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell). 

Claim 4: Claim 4 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. 

Claim 5: Bell discloses an average pore mouth diameter of the carbon is in a range of 2 to 1000 nanometers (nm) (see e.g. col 5, lines 59-60 of Bell). The ranges of Bell overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Bell does not explicitly teach 0-30% microporous carbon and 70-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell), which pore sizes ranging from micro to macro size (see e.g. col 5, lines 59-60 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility. 

The claim contains limitations are an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell).

Claim 6: Claim 6 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI 

Claim 8: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 9: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 10: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re 

Claim 11: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 12: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 14: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 15: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 16: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 17: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 21: Bell discloses that the carbon electrode has a conductivity of about 70 S/cm (see e.g. Table 11 of Bell). Additionally, Bell discloses the importance of the conductivity of the electrode for use as a capacitor (see e.g. col 15, lines 61-67 and col 16, lines 16-26 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the conductivity of the carbon electrode of Bell through routine experimentation to get the desired capacitor characteristics. 

Claim 23: Bell discloses that the carbon electrode is a free-standing carbon material (see e.g. col 16, lines 16-19 Fig 1 of Bell).

Claim 24: Bell discloses that the carbon electrode is a free-standing carbon material (see e.g. col 16, lines 16-19 Fig 1 of Bell).

Claim 25: Bell does not explicitly teach that the carbon electrode includes 85-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell), which pore sizes ranging from micro 

Affidavit
The declaration under 37 CFR 1.132 filed on 10/27/2021 is insufficient to overcome the rejection of claim 21 based upon 35 USC 103 over Dai as set forth in the last Office action. The affidavit argues that the invention of Dai would not be capable of being free standing because the experimental data shown in the declaration shows the unsupported carbon composite crumbles. However, the declaration does not describe or discuss the thickness of the composites that were used and compared. Dai explicitly teaches the thickness can range from 10-50000 nm (see e.g. col 8, lines 25-31 of Dai). The applicant has failed to show or explain that this range would not be capable of forming a self-standing composite or how the brittleness of the composite in the affidavit would be present across all the thicknesses. 

Response to Arguments
Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive. 

On page(s) 5, the applicant alleges the rejection of claim 21 under 35 USC 112(a) was traversed in the arguments submitted 06/28/2021. However, the rejection is maintained. The applicant argues that original disclosure states the following:
Claim 1, from which claim 21 depends, recites a carbon electrode that consists of carbon and has an average pore mouth diameter in a range of 2.5 to 9 nm, and a specific surface area of the carbon is from 300 to 900 m2/g, achieved with a pore mouth diameter profile from 70% to 100% mesoporous carbon. 
Paragraphs 0072 and 0016 recite that CG carbon contains an average pore mouth diameter of 0.5-10 nm, a surface area between 500- 1000 m2/g, e.g., ~700 mg2/g, and is predominantly mesoporous.
Paragraphs 0029 and 0074 recite that HE carbon has an average pore mouth diameter of 2.5 to 4 nm, has a surface area between 300-500 m2/g, e.g., ~380 m2/g, and is >98% mesoporous. Thus, both CG and HE carbon fall within the scope of claim 1. 
Table 1 of the application shows that the conductivity of high efficiency (HE) carbon is 49.32, and the conductivity of Calgon® (CG) is 2.14. 
Therefore, the conductivities of CG and HE carbons fall within the scope of claim 21, which recites wherein the carbon electrode has a conductivity of about 2 to about 49 S/cm.

The target properties of the inventors' high-efficiency mesoporous carbon material (shaded band in FIG. 4A were: pore mouth diameter 3-10 nm; thickness<600 µm; conductivity>5 S/cm; surface area>400 m2/g; and pore volume>1 cm3/g. One embodiment of the high-efficiency carbon of the invention has an average pore mouth diameter of 3.4 nm, a thickness of 580 µm, a conductivity of 49 S/cm, a specific surface area of 378 m2/g, and a pore volume of 0.235 cm3/g, and achieves the desired increase in performance (FIG. 4B). Table 1 lists the pertinent material properties for all carbons discussed herein.

Therefore, we can conclude that the original disclosure supports >98% mesoporous has a conductivity of about 49 S/cm and “predominantly mesoporous” carbon has a conductivity of about 2 S/cm. However, there is nothing to support carbon being 70-100% mesoporous having a conductivity of 2-49 S/cm. 

On page(s) 6-9, the applicant discusses the affidavit. That has been addressed above. 

On page(s) 9, the applicant argues that Dai does not disclose that the carbon can be free-standing because Dai puts the carbon composite onto aluminum foil for capacitive energy storage measurements. This is not considered persuasive. Dai explicitly discloses “The film may also desirably function as part of a layered composite material…” (see e.g. col 8, lines 32-33 of Dai). So while Dai does show the carbon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795